             Case 1:18-cv-12017-MKV Document 52 Filed 12/12/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DENIS DRENI,                                                   :   Civil Action No.: 1:18-cv-12017-PAE
                                                               :
                                    Plaintiff,                 :
                                                               :
v.                                                             :
                                                               :
PRINTERON AMERICA CORPORATION,                                 :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X
---------------------------------------------------------------X
PRINTERON AMERICA CORPORATION,                                 :
                                                               :
                      Counterclaim Plaintiff,                  :
                                                               :
v.                                                             :
                                                               :
DENIS DRENI,                                                   :
                                                               :
                       Counterclaim Defendant.                 :
---------------------------------------------------------------X

              DECLARATION OF TRACEY SALMON-SMITH IN SUPPORT OF
                 PRINTERON’S MOTION FOR SUMMARY JUDGMENT

I, TRACEY SALMON-SMITH, pursuant to 28 U.S.C. § 1746, state and declare as follows:

        1.       I am a member of the law firm of Drinker Biddle & Reath LLP, 1177 Avenue of

the Americas, 41st Floor, New York, New York 10036, counsel for Defendant/Counterclaim

Plaintiff PrinterOn America Corporation (“PrinterOn”) in the above-captioned action. I submit

this declaration (the “Declaration”) in support of PrinterOn’s motion for summary judgment. I

make this declaration on personal knowledge based on my familiarity with the record in this

case.




                                                        1
             Case 1:18-cv-12017-MKV Document 52 Filed 12/12/19 Page 2 of 5




        2.       For the Court’s convenience, the exhibits include relevant excerpts of larger

documents and relevant language has been highlighted in yellow. Full or unhighlighted versions

of these exhibits can be provided to the Court upon request.

        3.       Attached to this Declaration as Exhibit A is a true and correct copy of excerpts

from the deposition transcript of Margaret Ritchie (“M. Ritchie”), taken August 12, 2019.

        4.       Attached to this Declaration as Exhibit B is a true and correct copy of excerpts

from the deposition transcript of Angus Cunningham (“A. Cunningham”), taken August 13,

2019.

        5.       Attached to this Declaration as Exhibit C is a true and correct copy of a March 5,

2013 email from M. Ritchie to Denis Dreni (“D. Dreni”), bearing Bates numbers PON 006013-

18.

        6.       Attached to this Declaration as Exhibit D is a true and correct copy of a May 4,

2012 email from Ken Noreikis (“K. Noreikis”) to Tom Miller (“T. Miller”), bearing Bates

number PON 508441.

        7.       Attached to this Declaration as Exhibit E is a true and correct copy of a June 2,

2012 email from K. Noreikis to D. Dreni, bearing Bates numbers PON 514784-86.

        8.       Attached to this Declaration as Exhibit F is a true and correct copy of a June 18,

2012 email from K. Noreikis to D. Dreni, bearing Bates numbers PON 247113-15.

        9.       Attached to this Declaration as Exhibit G is a true and correct copy of excerpts

from NTT Docomo, Inc.’s 2011 Annual Report filed with the U.S. Securities and Exchange

Commission.




                                                 2
         Case 1:18-cv-12017-MKV Document 52 Filed 12/12/19 Page 3 of 5




       10.     Attached to this Declaration as Exhibit H is a true and correct copy of a February

28, 2012 email from Nicolas Mercier (“N. Mercier”) to K. Noreikis attaching the executed Term

Sheet, bearing Bates numbers PON 577468-70.

       11.    Attached to this Declaration as Exhibit I is a true and correct copy of excerpts

from the deposition transcript of K. Noreikis, taken August 22, 2019.

       12.    Attached to this Declaration as Exhibit J is a true and correct copy of a March 21,

2012 email from K. Noreikis to N. Mercier, bearing Bates numbers PON 57737-8.

       13.    Attached to this Declaration as Exhibit K is a true and correct copy of an April 5,

2012 email from N. Mercier to K. Noreikis, bearing Bates number PON 57711.

       14.    Attached to this Declaration as Exhibit L is a true and correct copy of an April 5,

2012 email from K. Noreikis to A. Cunningham, bearing Bates number PON 577757.

       15.    Attached to this Declaration as Exhibit M is a true and correct copy of an April

27, 2012 email from K. Noreikis to M. Holborn, bearing Bates numbers PON 577709-10.

       16.    Attached to this Declaration as Exhibit N is a true and correct copy of a May 15,

2012 email from A. Cunningham to K. Noreikis, bearing Bates number PON 577691.

       17.    Attached to this Declaration as Exhibit O is a true and correct copy of a June 2,

2012 email from K. Noreikis to D. Dreni, bearing Bates number PON 514797.

       18.    Attached to this Declaration as Exhibit P is a true and correct copy of a June 2,

2012 Compensation Model for D. Dreni, produced at Bates number PON 514798.                  This

document is a pdf converted from an Excel spreadsheet that was produced in its native form as

PON 514798. Filters have been applied to the document so that the pertinent information would

be displayed. No alterations to the information have been made.




                                                3
         Case 1:18-cv-12017-MKV Document 52 Filed 12/12/19 Page 4 of 5




       19.    Attached to this Declaration as Exhibit Q is a true and correct copy of a June 2,

2012 email from K. Noreikis to D. Dreni, bearing Bates numbers PON 567321-24.

       20.    Attached to this Declaration as Exhibit R is a true and correct copy of a PrinterOn

Billing Summary for April 2012 through October 2018, produced at Bates number PON 577822.

This document is a pdf converted from an Excel spreadsheet that was produced in its native form

as PON 577822. Filters have been applied to the document so that the pertinent information

would be displayed. No alterations to the information have been made.

       21.    Attached to this Declaration as Exhibit S is a true and correct copy of an August

15, 2012 email from A. Cunningham to C. Roberts, bearing Bates numbers PON 12245-47.

       22.    Attached to this Declaration as Exhibit T is a true and correct copy of the Docomo

Reseller Agreement, bearing Bates numbers PON 444650-444676.

       23.    Attached to this Declaration as Exhibit U is a true and correct copy of an August

15, 2012 email from K. Noreikis to D. Dreni, bearing Bates number PON 248989.

       24.    Attached to this Declaration as Exhibit V is a true and correct copy of a May 10,

2013 email from M. Ritchie to D. Dreni, bearing Bates numbers PON 006906-08.

       25.    Attached to this Declaration as Exhibit W is a true and correct copy of a May 14,

2013 email from D. Dreni to K. Noreikis, bearing Bates numbers PON 149224-29.

       26.    Attached to this Declaration as Exhibit X is a true and correct copy of January 15,

2013 email from D. Dreni to K. Noreikis, bearing Bates number PON 174678.

       27.    Attached to this Declaration as Exhibit Y is a true and correct copy of a May 22,

2013 email from D. Dreni to K. Noreikis, bearing Bates number PON 135218.

       28.    Attached to this Declaration as Exhibit Z is a true and correct copy of D. Dreni’s

Fiscal Year 2013 Commission Summary, produced at Bates number PON 000498. This



                                               4
         Case 1:18-cv-12017-MKV Document 52 Filed 12/12/19 Page 5 of 5




document was converted to a pdf from an Excel spreadsheet that was produced in its native form

as PON 000498. Filters have been applied to the document so that the pertinent information

would be displayed. No alterations to the information have been made.

       29.     Attached to this Declaration as Exhibit AA is a true and correct copy of a June 18,

2012 email from D. Dreni to K. Noreikis, bearing Bates numbers PON 487948-51.

       30.     Attached to this Declaration as Exhibit BB is a true and correct copy of a June 19,

2012 email from A. Cunningham to D. Dreni, bearing Bates number PON 453730.

       31.     Attached to this Declaration as Exhibit CC is a true and correct copy of a June 21,

2012 email from K. Noreikis to D. Dreni, bearing Bates numbers PON 508995-8, 509013-31.

       32.     Attached to this Declaration as Exhibit DD is a true and correct copy of Plaintiff’s

November 1, 2018 Summons with Notice, filed in the Supreme Court of the State of New York

State, County of New York (Index No. 655452/2018.)

       WHEREFORE, PrinterOn respectfully requests that the Court grant its Motion for

Summary Judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure, and grant such

other relief that the Court deems just and proper under the circumstances.

       I declare under penalty of perjury that the foregoing is true and correct.



       Executed on December 12, 2019.

                                                             /s/ Tracey Salmon-Smith
                                                             Tracey Salmon-Smith




                                                 5
